 1   GORDON & REES LLP
     Spencer P. Hugret (State Bar # 240424)
 2   shugret@gordonrees.com                                         JS-6
 3   275 Battery Street, Suite 2000
     San Francisco, CA 94111
 4   Telephone: (415) 986 5900
     Facsimile: (415) 986 8054
 5

 6   Attorneys for Defendants
     FORD MOTOR COMPANY

 7   Jacob Cutler (SBN 264988)
     Email: jcutler@slpattorney.com
 8
     STRATEGIC LEGAL PRACTICES, APC
 9   1840 Century Park East, Suite 430
     Los Angeles, CA 90067
10   Telephone: (310) 929-4900
11   Facsimile: (310) 943-3838
     Attorneys for Plaintiffs
12
     EN FUKASAWA and TERRY ADAMS
13                        UNITED STATES DISTRICT COURT
14                       CENTRAL DISTRICT OF CALIFORNIA
15

16   EN FUKASAWA and TERRY                          Case No. 2:18-cv-00972-AB-FFM
17
     ADAMS,
                                                    ORDER GRANTING
18
                                                    STIPULATION TO DISMISS
                    Plaintiffs,                     CASE
19         v.
20   FORD MOTOR COMPANY; and DOES
21   1 through 10, inclusive,
22                  Defendants.
23

24

25

26

27

28
                                              -1-

                                                                     2:18-cv-00972-AB-FFM
1          Based on the Parties’ joint stipulation pursuant to Fed. R. Civ. P.
2    41(a)(1)(A)(ii) and good cause appearing, the Court GRANTS the joint stipulation.
3    Accordingly, the Court DISMISSES with prejudice the Complaint as to all parties
4    and claims. The Clerk of Court shall terminate the case.
 5

6          IT IS SO ORDERED
 7

 8   Dated: 3/13/2019
 9
10                                                       United States District Judge
11

12
13
14
15
16
17
18

19
20
21

22

23

24

25

26

27

28
                                              -2-

                                                                         2:18-cv-00972-AB-FFM
